NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  JOVON PIERRE PETERSON, Petitioner.

                         No. 1 CA-CR 15-0443 PRPC
                             FILED 2-23-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-010271-001
                             CR2012-130234-003
               The Honorable Margaret R. Mahoney, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Karen Kemper
Counsel for Respondent

Jovon Pierre Peterson, Kingman
Petitioner
                            STATE v. PETERSON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Chief Judge Michael J. Brown and Judge Patricia A. Orozco1 joined.


T H U M M A, Judge:

¶1             Petitioner Jovon Pierre Peterson seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1 (2017).2 Absent an abuse of
discretion or error of law, this court will not disturb a superior court’s ruling
on a petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577
¶ 19 (2012). Finding no such error, this court grants review but denies relief.

¶2           Peterson pled guilty to two counts of sale or transportation of
marijuana with one prior felony conviction, a class 2 felony, in Maricopa
County cause number CR2012-010271-001 and to one count of conspiracy
to possess marijuana for sale in excess of four pounds, a class 2 felony in
Maricopa County cause number CR2012-130234-003. The superior court
sentenced him in accordance with the plea agreements to concurrent
mitigated 4.5-year prison terms in CR2012-010271-001 and placed him on
probation for four years in CR2012-130234-003 to commence upon his
release from prison.

¶3             Peterson filed a timely consolidated notice and petition for
post-conviction relief in the two cases, raising the following claims: (1)
prosecutorial delay in filing charges; (2) offenses should be treated as part
of a single criminal episode; (3) illegal sentence; and (4) ineffective
assistance of counsel. Ruling that Peterson failed to present a colorable
claim for relief, the superior court summarily dismissed the petition.




1The Honorable Patricia A. Orozco, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       2
                          STATE v. PETERSON
                          Decision of the Court

¶4            In summarily dismissing the petition, the superior court
issued a ruling that clearly identified, fully addressed and correctly
resolved the claims he raises. Under these circumstances, this court need
not repeat that court’s analysis here; instead, it is adopted. See State v.
Whipple, 177 Ariz. 272, 274 (App. 1993) (holding when superior court rules
“in a fashion that will allow any court in the future to understand the
resolution [, n]o useful purpose would be served by this court rehashing
the [superior] court’s correct ruling in [the] written decision”).

¶5           For these reasons, this court grants review but denies relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       3